 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

DANA TURLEY,                                  )
                                              )
                      Plaintiff,              )
                                              )
               v.                             ) CAUSE NO: 4:21-cv-110
                                              )
CUMMINS, INC.,                                )
                                              )
                      Defendant.              )

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Dana Turley, brings this action against Defendant, Cummins, Inc., for

unlawfully violating her rights protected by the Age Discrimination in Employment Act of 1967

(hereinafter “ADEA”), 29 U.S.C. §621, et. seq., the Americans with Disabilities Act (“ADA”), as

amended, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §

2601 et seq., and Indiana Law.

                                              PARTIES

       2.      At all times relevant to this action, Turley resided within the Southern District of

Indiana.

       3.      Defendant Cummins, Inc. (“Cummins”) is a corporation headquartered in, and that

does business within the Southern District of Indiana.

                                   JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331; 28 U.S.C. § 1343; 29 U.S.C. §626, 42 U.S.C. § 12117, 29 U.S.C. § 2617(a)(2) and

28 U.S.C. § 1367.

       5.      Turley was an “employee” as that term is defined by the ADEA, 29 U.S.C. §630(b),
 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 2 of 8 PageID #: 2




and an “eligible employee” under the ADA, 42 U.S.C. § 12111(4) and the FMLA, 29 U.S.C. §

2611(2)(a).

        6.      Since January 1, 2020, Defendant has employed 50 or more employees within a 75-

mile radius of the location where Turley worked.

        7.      Turley worked 1,250 or more hours in the 12-month period preceding May 27, 2020.

        8.      Turley is a qualified individual with a disability as that term is defined by the

ADA, 42 U.S.C. § 12102(A) and 12111(8).

        9.      Cummins is an “employer” as that term is defined by the ADEA, 29 U.S.C. §630(b),

the ADA, 42 U.S.C. § 12111(5)(A) and the FMLA, 29 U.S.C. § 2611(4)(a).

        10.     Turley exhausted her administrative remedies by filing a charge numbered

470-2021-00177 with the U.S. Equal Employment Opportunity Commission against Cummins and

receiving the appropriate notice of suit rights. Turley files the instant matter within ninety (90) days

of receipt of said notice.

        11.     Plaintiff’s state law claims arise from the same common nucleus of operative facts as

her federal law claims and all of her claims thus form a single case and controversy under Article III

of the United States Constitution.

        12.     All of the events, transactions, and occurrences pertinent to this lawsuit have

occurred within the geographical environs of the Southern District of Indiana and all parties are

located therein. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                     FACTUAL ALLEGATIONS

        13.     Ms. Turley was employed by Defendant, Cummins, Inc., beginning on or about

November 2014.


                                                    2
 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 3 of 8 PageID #: 3




       14.        Turley’s work performance met or exceeded the Respondent’s legitimate

expectations at all relevant times.

       15.    On or about May 5, 2020, Turley incurred a work related injury, causing her a physical

impairment which limited her ability to use her left hand.

       16.        Turley filed a claim for workers’ compensation benefits for the injury.

       17.        Turley requested an accommodation of light duty work. On her first day back,

Defendant assigned her to taking employee temperatures. On the second day, it asked her to clean

the line, which violated her restrictions.

       18.        On May 9. 2020, Defendant told Turley that it could not accommodate her.

       19.        Turley requested and was approved for medical leave beginning on May 27, 2020.

The leave was an accommodation for her disability. Her physician approved her to return to work

on July 2, 2020 with primarily one handed duty.

       20.        Turley was released to work with restrictions on August 25, 2020.

       21.        Upon her release, Turley was able to work with a accommodation, including work

light duty, drive a fork truck, or perform the duties of her old job, quality in a laboratory.

       22.        Defendant refused to grant Turley any of these accommodations, and failed to enter

into the interactive process with regards to her requests.

       23.        As a result of Defendant refusing to accommodate Turley’s disability, she has not

been able to return to work, and her medical leave was extended.

       24.        At the time she was released to work on August 25, 2020, Ms. Turley was forty-nine

(49) years old.

       25.        Turley suffers from physical impairments of her left arm and hand, which


                                                     3
 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 4 of 8 PageID #: 4




substantially limit one or more of her major life activities, including but not limited to lifting, and

affects her musculo-skeletal function.

       26.     Turley’s impairment is not transitory or minor, and has lasted longer than six months.

       27.     Turley is a qualified individual with a disability, is regarded as disabled by

Defendants, and/or has a record of a disability.

       28.     Turley’ requests for time off and for placement in another position constitute

protected activity under the ADA.

       29.     Turley’s injury constitutes a serious health condition that required her to take leave

under the Family and Medical Leave Act for treatment.

       30.     Turley notified Defendant of her injury and disability.

       31.    Defendant discriminated against Turley due to her disability and/or age and/or

retaliated against Turley for her requests for accommodation, FMLA leave and/or workers’

compensation claim.

       32.     Defendant has treated significantly younger and/or non-disabled employees and/or

similarly-situated employees who were not disabled and did not request accommodations or file a

claim for workers’ compensation more favorably in the terms and conditions of employment and

discipline.

       33.     Turley has been harmed by Defendant’s unlawful actions, including but not limited

to, financial loss, embarrassment, humiliation, and emotional distress.

                                      LEGAL ALLEGATIONS
                                     Count I: Age Discrimination

       34.     Turley incorporates paragraphs one (1) through thirty-three (33) of her Complaint



                                                    4
 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 5 of 8 PageID #: 5




herein.

          35.   Defendant intentionally and willfully discriminated against Turley because of her

age.

          36.   Similarly-situated younger employees have been treated more favorably than

Turley in the terms, conditions, and privileges of their employment.

          37.   Defendant constructively discharged Turley because of her age.

                                       Count II: ADA Violations

          38.   Plaintiff hereby incorporates paragraphs one (1) through thirty-seven (37) of her

Complaint.

          39.   Defendant unlawfully and constructively discharged Turley based on her disability.

          40.   Plaintiff requested reasonable accommodations for her disabilities.

          41.   Plaintiff’s requests for reasonable accommodations constitute statutorily

protected activity.

          42.   Defendant subjected Plaintiff to disparate treatment in retaliation for requesting

reasonable accommodations.

          43.   Defendant’s discrimination against Turley was done in reckless disregard for

Turley’s federally protected rights.

          44.   Actions of Defendant caused Turley both emotional and economic harm.

          45.   Intentional and unlawful employment actions of Defendant have violated Plaintiff’s

rights as they are protected by the Americans with Disabilities Act (ADA), as amended 42 U.S.C. §

12101 et seq.




                                                   5
 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 6 of 8 PageID #: 6




                                    Count III: FMLA Violations

       46.     Turley incorporates all of the allegations set forth in paragraphs one (1) through forty-

five (45) of this Complaint.

       47.     Turley properly notified Defendant of her need for leave for FMLA-qualifying reasons.

       48.     Defendant unlawfully discriminated against and retaliated against Turley in violation of

the FMLA.

       49.     Defendant constructively discharged Turley in retaliation for her attempts to exercise her

rights under the FMLA.

       50.     Retaliation by Defendant against Turley violated the FMLA, 29 U.S.C. §2615(a) by

discriminating against her due to her attempts to exercise her rights under the FMLA.

       51.     Actions by Defendant were intentional, willful, done in bad faith, and in reckless

disregard of Turley’ federally protected rights under the FMLA.

             Count IV: Retaliatory Discharge in Violation of Indiana Common Law
                                       (Frampton Claim)

       52.     Plaintiff hereby incorporates paragraphs one (1) through fifty-one (51) of her

Complaint.

       53.     Turley applied for Workers’ Compensation benefits.

       54.     Defendant constructively discharged Turley in retaliation for requesting Workers’

Compensation.

       55.     Defendant acted maliciously or with reckless regard to Turley’s rights as protected by

Indiana common law.

       56.     Turley has suffered damages as a result of Defendant’s unlawful actions.



                                                   6
 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 7 of 8 PageID #: 7




                                        REQUESTED RELIEF

          WHEREFORE, Plaintiff, Dana Turley, respectfully requests that this Court enter judgment

in her favor and provide her the following relief:

          1.     Reinstatement to her prior position, salary, seniority, and benefits, or pay front pay in

lieu of reinstatement;

          2.     Enjoin Defendants from future violations of the ADEA, ADA, and FMLA;

          3.     All lost wages, benefits, compensation, and monetary loss suffered as a result of

Defendants’ unlawful actions;

          4.     Compensatory, consequential, and punitive damages;

          5.     Liquidated damages for intentional violations of the ADEA and FMLA;

          6.     All attorneys’ fees, litigation expenses, and costs incurred as a result of bringing this

action;

          7.     Pre- and post-judgment interest on all sums recoverable; and

          8.     All other legal and/or equitable relief to which she is entitled.

                                                         Respectfully submitted,

                                                         John H. Haskin (7576-49)
                                                         Paul A. Logan (17661-02)
                                                         JOHN H. HASKIN & ASSOCIATES
                                                         255 North Alabama Street, 2nd Floor
                                                         Indianapolis, IN 46204
                                                         Telephone:     (317) 955-9500
                                                         Facsimile:     (317) 955-2570
                                                         E-Mail:        jhaskin@jhaskinlaw.com
                                                         E-Mail:        plogan@jhaskinlaw.com
                                                         Attorneys for Plaintiff




                                                     7
 Case 4:21-cv-00110-TWP-DML Document 1 Filed 07/09/21 Page 8 of 8 PageID #: 8




                                 DEMAND FOR JURY TRIAL

       Comes now the Plaintiff, Dana Turley, by counsel, and demands a trial by jury on all issues

deemed so triable.

                                                     Respectfully submitted,

                                                     John H. Haskin (7576-49)
                                                     Paul A. Logan (17661-02)
                                                     JOHN H. HASKIN & ASSOCIATES
                                                     255 North Alabama Street, 2nd Floor
                                                     Indianapolis, IN 46204
                                                     Telephone:     (317) 955-9500
                                                     Facsimile:     (317) 955-2570
                                                     E-Mail:        jhaskin@jhaskinlaw.com
                                                     E-Mail:        plogan@jhaskinlaw.com
                                                     Attorneys for Plaintiff




                                                 8
